                   Case 1:19-cr-00490-RMB Document 45 Filed 08/14/19 Page 1 of 1


                                     UNffED STATES DISTRICT COURT
                                     SOUTHERN OISTR(CT Of" NE:W YOR:t<:
                                             UNITE:D5TAT~~ ¢0URTHOU$E;
                                                 !500 PE.Al'i!L S1"'1'0!!IT
                                            NEW YO~K. NEW YORl<' i 0007
                                                  (2.1.'.> eo!.H5'115




          01-1,..,,u;ir;:~s OF
    RICHARC 1\11. 'l!IERMAN
UNITE:D STAii:;$ prs'T'RICT JUDGE:




                                                                          August 12, 2019

         J...:;imine N'Diaye, Wardeo.
         Metropolitan Correctional Center
         150 Park Row
         New York, New York 10007

         Dear Warden N'Diaye,

                Thank you for your letter of Augu~t 10, 2019 regarding the death of Jeffrey Epstein. Mr.
         Epstein's death is a tragedy to everyone involved in his case.

                 One op~n question, among others, is whether the investigations referenced in your 1.etter
         wilJ incfode th~ incident at MCC involving Mr. Epstein on or about July 23) 201. 9, To my
         knowledge, it has never been definitively explained what the BOP concluded about that incident




                                                                          Richard M. Bennwi



         cc; Chief Judge Colleen McMahon
             Edward Friedland, District Executive
             Adam Jolrnson, Supervisory Staff Attorney MCC
             Michael Greco1 U.S. Marshal
             Alison Moe 1 Assistant United States Attorney
               Martin Weinberg, Counsd for Mr. Epstein
